 STAMFORD WATER CO.Stamford Water Company and Utility WorkersUnion of America, AFL-CIO. Case 39-CA-11164 January 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 March 1983 Administrative Law JudgeJames F. Morton issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, the Respondentfiled limited exceptions and both a supporting andan answering brief, and the General Counsel filed abrief answering the Respondent's limited excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 1 andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.The Charging Party and the Respondent have excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing the findings.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: Thepleadings' put in issue whether Stamford Water Compa-ny (herein called the Respondent), in violation of the Na-tional Labor Relations Act (herein called the Act), (1)assigned more onerous work to, and thereafter dis-charged, its employee, John Kelly, in order to discour-age its employees from supporting Utility WorkersUnion of America, AFL-CIO (herein called the Union),(2) unlawfully interrogated its employees about their sup-port for the Union, and (3) gave them the impressionthat their activities for the Union were being kept undersurveillance.I heard the case in Fairfield, Connecticut, on January12 and 13, 1983. Upon the entire record, including myI The complaint issued on June 1, 1982, based on the unfair labor prac-tice charge filed on April 19, 1982. The Respondent answered the com-plaint on June 8, 1982.268 NLRB No. 71observation of the demeanor of the witnesses, and afterdue consideration of the briefs filed by the GeneralCounsel, the Union, and the Respondent, I make the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe pleadings established that the Respondent is aConnecticut corporation, which supplies water to con-sumers in Stamford and Darien, Connecticut, as a publicutility and which meets the applicable Board's jurisdic-tional standard.II. THE UNION'S STATUSThe uncontroverted testimony and related facts dis-cussed in section III,A, below, established that the Unionmeets the definition of a labor organization as set out inSection 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. Backgroundi. The Respondent's location and collective-bargaining historyIn furnishing water as a public utility, the Respondentowns a 22-square mile watershed, operates a pumpingstation and water treatment facility in North Stamford,Connecticut, and maintains its administrative office inStamford-about 8 miles from the North Stamford facili-ty. It has about 22 employees engaged in performingwater treatment functions, construction work, and serv-ice operations. Until early 1982 they were unrepresentedfor purposes of collective bargaining. The Respondenthas about 20 other employees, classified as office clerical,supervisory, managerial personnel and others.2. Kelly's hiring interviewAlleged discriminatee John Kelly filed an employmentapplication with the Respondent in 1974 after his em-ployment as a water treatment operator with the Green-wich Water Company was terminated. The employees ofthat company were then represented by the Union. Itwas not until 1977, however, that any action was takenby the Respondent on Kelly's employment application.In August of that year, the Respondent's superintendentof supply, Joseph Suttile, telephoned Kelly and askedhim if he was still interested in working with the Re-spondent. Kelly said he was. Kelly was given a tour ofthe Respondent's operations. A credibility issue wasraised at the hearing before me as to what was said whenKelly was interviewed by the Respondent's president,James Mclnerney. A resolution should be made as thetestimony relates to alleged union animus to the Re-spondent's knowledge of Kelly's relationship with theUnion and to one of the reasons the Respondent prof-fered for Kelly's discharge.According to Kelly, McInerney interviewed him foremployment and referred to the fact that he had been aunion member when he worked for the Greenwich485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWater Company. Kelly testified that McInerney thensaid that he, McInerney, did not want any union in hisCompany and that Kelly "could be dismissed" for "anyunion talk."McInerney testified that, in that interview, he made noreference to Kelly's former membership in the Union andnever warned Kelly that he could be dismissed for uniontalk. McInerney related that he told Kelly, during thehiring interview, that he had been advised that Kelly hadbeen discharged by the Greenwich Water Company fordrinking on the job and that, when Kelly assured himthat he no longer drank, he hired Kelly on a 1-year pro-bationary basis, instead of the normal 90-day period.McInerney also testified that he makes it a practice toinform all employees, when hiring them, that the Re-spondent has a policy that they are not to drink on com-pany premises. The Respondent's superintendent ofsupply, Joseph Suttile, corroborated McInerney's ac-count.Kelly testified that he was never told by McInerney,when hired, of any policy prohibiting drinking. He testi-fied that he and McInerney may have discussed his dis-charge from Greenwich Water Company but he couldnot recall any details.The General Counsel called Dominick Carlucci as awitness. He is employed by the Respondent as a groupleader and is the Union's chief steward for the Respond-ent's employees. (As noted below, the Union became thecertified bargaining representative in July 1982.) He testi-fied that, when he was hired, he was asked by McIner-ney about his membership in a Teamsters local and thatMcInerney told him then that the Respondent had nounion and wanted to keep it that way. To counter thistestimony, the Respondent called Maintenance ForemanPatrick Bemonte. He responded in the negative whenasked by the Respondent's counsel if McInerney hadever asked him if he had been a member of a laborunion.There are aspects of both Kelly's account of his em-ployment interview in 1977 and of those given by McIn-erney and Suttile which appear improbable. It seems un-likely to me that the Respondent would, as Kelly testi-fied, expressly warn Kelly against "union talk" when itwas the Respondent which took the initiative in contact-ing Kelly for a job and in taking him on a tour of its op-erations, as it did. I thus reject Kelly's account that hewas so warned. I also reject Mclnerney's account that hegave Kelly notice that the Respondent had a policyagainst drinking on the job. That would have been aclearly superfluous remark in context. Moreover, it is un-likely that McInerney would have made his "usual"statement of corporate policy against drinking on itspremises to a job applicant who had just assured himthat he no longer touches liquor. Lastly, it appears thatthe Respondent has no clearly defined rules as to alco-holic beverages and it thus is unlikely that McInerneywould have articulated one to Kelly in 1977. The Re-spondent's policy as to the use of alcohol is discussedfurther below.I find that, when Kelly was interviewed in 1977,McInerney did refer to Kelly's union membership whileKelly was employed by Greenwich Water Company andthat McInerney simply told Kelly that Respondent's em-ployees are nonunion and that he, Mclnerney, would liketo keep it that way. That finding is consistent with theevents on December 2, 1981, as discussed below.3. Kelly's work record up to the start of the unioncampaignKelly's work performance in his first year with theRespondent was very satisfactory. He was promoted tochief operator. By mid-1979, however, the Respondent'sevaluation of his work had changed. Kelly was demotedto an operator's level, was suspended without pay for 5days for being absent from work, and was given an un-satisfactory rating and a less-than-average wage increase.It appears that his performance, in the Respondent'seyes, continued at that level in the ensuing years. Whenthe union campaign began in the latter part of 1981,Kelly was working as an operator.B. The Union's Organizing ActivitiesIn the latter part of 1981, Kelly was asked by severalcoworkers who were aware of his former membership inthe Union to ask it to send a representative to talk withthem. As a result, four meetings were held by one of theUnion's national representatives and several employees,including Kelly. At the last of those four meetings, heldon November 3, 1981, authorization cards were passedout to the four employees. One of them, Dominick Car-lucci, was clearly the most active employee in gettingthose cards signed. Within a few days, he had securedsigned cards from about 20 of the 22 unit employees, in-cluding Kelly.Carlucci delivered those cards to the Union. On No-vember 23, 1981, the Union's national representative,Donald Madden, telephoned the Respondent's president,James Mclnerney, and asked him to consent to an elec-tion among the Respondent's employees. Madden ex-plained the election procedures in general. Mclnerneyresponded that the Respondent could not then agree.On November 27, 1981, the Union filed a petition foran election among the Respondent's employees in Case39-RC-283. The Respondent received a copy of that pe-tition on December 1, 1981.C. The December 2 MeetingThe General Counsel contends that the Respondent'spresident held a meeting of unit employees at which heengaged in unlawful interrogation and created the im-pression among them that their union activities werebeing kept under surveillance.The testimony given by witnesses called by the Gener-al Counsel and by the Respondent are in accord as to theessential details of a meeting conducted on December 2,1981,2 by the Respondent's president, Mclnerney, with2 Carlucci testified that he was told at the December 2 meeting to re-frain from engaging in union activities. As noted elsewhere, the Respond-ent contended in the related representation case that Carlucci was a su-pervisor. In any event there is no allegation before me that the Respond-ent unlawfully threatened employees.486 STAMFORD WATER CO.its employees. Mclnerney told them of the Union's peti-tion and informed them that Carlucci and another indi-vidual, Patrick Bemonte, would not be eligible to vote asthe Respondent considered them to be supervisors andthat a third employees was ineligible as a guard. Mclner-ney told them that the Respondent did not want a union.He ended the meeting with a remark that he did notknow too much about unions but that Kelly did. Kellyanswered that that was a long time ago.D. Carlucci's SuspensionThe Union's most active supporter, Dominick Car-lucci, was suspended for several days in early December1981 but lost no pay as a result. The testimony given bywitnesses called by the General Counsel and by the Re-spondent as to the events leading up to his suspension isconfusing but not in dispute. The following account iswhat I am able to glean from the record testimony. Thematter is of significance as it bears on the question as towhether the Respondent knew of Kelly's activities forthe Union.Carlucci, now the president of the Union's local at theRespondent's facility, testified that he was home sick onDecember 1, 1981, and that, about 3 p.m. that day, hereceived a telephone call from Patrick Bemonte, themaintenance foreman, who asked how he felt. Kellypicked up an extension phone to interrupt their discus-sion to tell Carlucci that another employee, KennethWestcott, was complaining about them, i.e., Carlucci andKelly. Carlucci asked Kelly to get Westcott to thephone. Kelly signaled Westcott to pick up the extension.Westcott did so. Westcott then told Carlucci, in effect,he was not performing his job properly. Westcott testi-fied that they then had a personal agreement; Carluccireferred to it as a heated discussion.Westcott then telephoned the Respondent's superin-tendent of supply, Joseph Suttile, to report his version ofthat phone conversation. On December 2, Westcott andSuttile told the Respondent's president, Mclnerney, ofWestcott's version of that call. Mclnerney summarized itin a note he printed. Westcott signed the note and Suttilesigned it to witness Westcott's signature. That notestated that, on December 1, Carlucci told Westcott thatCarlucci would put a lot of pressure on Westcott if hedid not go along with the Union and that he would be"out the gate."Mclnerney then called Carlucci to his office. Carluccireported there on December 2. As best as I ascertain, thediscussion between Mclnerney and Carlucci took placeafter the meeting Mclnerney had on December 2 withthe unit employees, as related above. I place the discus-sion afterwards because Carlucci had been at the em-ployee meeting and had not then been sent home on sus-pension.Mclnerney told Carlucci in their December 2 discus-sion that he was suspended for threatening Westcott fornot supporting the Union. Carlucci told McInerney, insubstance, that he never threatened Westcott, that West-cott had claimed that Kelly and Carlucci were "ruiningthe company," that Westcott was very upset that theUnion was coming in, and that Westcott was "very anti-Union." Carlucci wanted to know why he -was suspend-ed and why Westcott was not. Mclnerney told him thathe needed time to think about it and that, apparentlywhile he did so, he did not want Carlucci around. Car-lucci stayed home for the next 2 or 3 days but lost nopay as a result of the suspension.3D. The Representation CaseAs noted above, the Union had filed a petition for anelection among the Respondent's employees. The hearingin that case was held on December 11 and 15, 1981. Car-lucci and Bemonte attended that hearing in support ofthe Union's claim, which was opposed by the Respond-ent, that they were eligible voters and not supervisors. Adirection of election later issued. The election was sched-uled for March 12, 1982. The Respondent sent a series ofletters to the unit employees urging them to vote againstthe Union. The Union won and was certified on July 2,1982.The only union activity Kelly engaged in between thedate the petition was filed and the holding of the electionon March 12, 1982, was the discussions he had with hiscoworkers about the election and his having helpedschedule union meetings and his having sat at the headtable with the Union's national representative at a unionmeeting with the employees on March 11, 1982, the daybefore the election was held.The Respondent's superintendent of supply, JosephSuttile, gave confusing testimony as to the Respondent'sknowledge of Kelly's support for the Union. At onepoint, he related that the Respondent's president toldhim in November 1981 that Kelly supported the Union.He then corrected that testimony to state that he firstheard of Kelly's support after Kelly's discharge and thenchanged it to "a couple of days before Thanksgiving."Again, when asked what his reaction was when told thatKelly was a "union participant," Suttile said he laughedat that idea as he did not believe that Kelly could orga-nize himself, let alone a 20-man bargaining unit. Hisanswer was curious as he was not asked if it was everreported to him that Kelly "organized" the unit.E. The Alleged Unlawful Assignments of MoreOnerous Work to KellyKelly testified that at various times in December 1981he was assigned to perform outside maintenance dutiesand that previously virtually all his worktime had beenspent in performing the inside duties of an operator. Car-lucci's account generally corroborated that testimony.Timesheets filled by Kelly and Carlucci confirm in goodpart the testimony of the Respondent's maintenance fore-man, Bemonte, that Kelly had spent more than a littletime doing outside maintenance duties in early 1981, longbefore the advent of the Union. In any event, I am per-suaded that Bemonte's recollection should be acceptedover the testimony of Kelly and Carlucci as it is muchmore detailed whereas that of Kelly and of Carlucci wasconclusionary.3 There is no allegation that Carlucci's suspension was violative of theAct487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. Kelly's Discharge1. Suttile's remark to CarlucciAbout a week before the election was held, Kellycalled Carlucci and told him that he would be absentthat day because of car trouble. When Carlucci passedthat information to Suttile that day, Suttile told Carluccithat Kelly had been taking advantage of him, Suttile, be-cause Suttile's hands were tied as a result of the pendingelection. Carlucci testified also that Suttile then saidsimply that he would wait until the election was over.That testimony is not in dispute.2. The events of March 18-23, 1982Kelly testified as follows as to his discharge. OnMarch 18, 1982, during his afternoon break, he took acan of beer from a coworker's car, as he had done in thepast, and he brought it to the maintenance room. TheRespondent's superintendent of supply, Joseph Suttile,approached him there and asked if he had a can of beer.Kelly said he did. Suttile left and returned 10 minuteslater. He asked Kelly for the can of beer. Kelly had inthe meantime returned the beer can to the car fromwhich he had taken it. Suttile asked him to get it and hedid. Suttile took the can and left. Fifteen minutes later,Suttile returned and with a "big smile on his face" hetold Kelly that he "got" him. Kelly asked Suttile if hewas going to "break [his] balls over a can of beer thatwasn't even opened." Suttile responded, "[Y]ou guyshave busted my balls for the last four months." Kellywas suspended on the following day after he concededto the Respondent's president that he had a can of beerin the maintenance room on the previous day. OnMonday, March 22, Kelly conducted a tour of the pump-ing station by school children, as had been previously ar-ranged. On March 23, he reported to the Respondent'soffice in downtown Stamford. McInerney told him thathe had given the matter a great deal of thought and that,as he felt that Kelly was going to drink the can of beerhe had in his possession on March 18, he had to termi-nate Kelly's employment. Mclnerney told him that hewould be paid for the rest of the month and he was.Kelly further testified that he had been told at onetime by the Respondent's superintendent of supply, Sut-tile, that the Respondent did not allow drinking on itspremises but that, in fact, Suttile and various of the em-ployees had consumed beer on the Respondent's prem-ises during working hours on different occasions, with-out incident.Joseph Suttile testified for the Respondent as followsrespecting Kelly's discharge. On March 18, 1981, he sawKelly get out of a car belonging to a coworker, JackDorsey. Kelly then walked "sneakily" to the pump sta-tion and Suttile assumed that Kelly had taken a can ofbeer. Suttile followed him and then asked Kelly wherehe put the beer. Kelly denied having any but, when Sut-tile persisted, Kelly produced a beer can from a hidingplace. He asked Kelly if he intended to drink it. Kellyreplied that he got it for Jack Dorsey. Suttile askedDorsey if the can belonged to him. Dorsey replied that itdid not. Suttile told Kelly to put the beer back where itbelonged. Suttile left. Kelly followed him and asked Sut-tile if he was "going to have [his] ass for this." Suttilereplied that he could not help him, that he put up withenough but "can't help [Kelly] anymore." Suttile thentelephoned the Respondent's president, McInerney, whotold him to get the can of beer and to suspend Kelly forthe rest of the day. Suttile complied and told Kelly to gohome. On the following day, Suttile and McInerneyinterviewed Kelly and Dorsey and that evening they re-viewed Kelly's "complete history" for an hour. Suttilerecommended that Kelly be fired as the March 18 inci-dent was the "last straw."Dorsey testified for the General Counsel and had con-siderable difficulty recalling specific details. The informa-tion he gave in a prehearing affidavit, which he saidmust be true, supported Suttile's account, insofar as Dor-sey's presence was involved.The testimony given by the Respondent's president,McInerney, insofar as it concerns what Suttile reportedto him, essentially tracks Suttile's account of that report.McInerney testified further that, when he dischargedKelly on March 23, he "told Kelly, based upon his con-duct and the incidents over the past," that his employ-ment was no longer desirable and that Kelly would bepaid until the end of April as he had earned vacation payand severance pay.The only credibility issues of substance are whetherSuttile told Kelly, in the vernacular, that he (Suttile)"got" Kelly because of what the employees did to him inthe preceding 4 months and whether Kelly was told onMarch 23 that he was discharged because McInerney feltthat Kelly intended to drink the can of beer he hadbrought to his workplace on March 18. 1 am not per-suaded that the testimony offered by the General Coun-sel, through Kelly and his coworker Dorsey, is morecredible than Suttile's and Mclnerney's accounts. Kelly'stestimony was not coordinated with Dorsey's and Dor-sey's account was marked by his inability to recollect de-tails. Suttile's account is more persuasive and is credited.I am also not persuaded by the General Counsel thatMcInerney told Kelly on March 23, as Kelly related,that Kelly was discharged because McInerney believedthat Kelly intended to drink the can of beer. McInerneydid not need several days of reflection to come to thatconclusion. I credit McInerney's account of the March23 discussion.3. The April I meetingOn April 1, 1982, the Union's national representative,Madden, and Kelly met with the Respondent's president,McInerney, in an effort to persuade McInerney to rein-state Kelly. The testimony submitted at the hearing indi-cates that, when McInerney was asked why he dis-charged Kelly, he responded that Kelly (1) committedrepeated insubordinate acts, including physical andverbal threats to Suttile, (2) was in a state of "disorienta-tion," (3) was guilty of "chronic absenteeism," (4) hadimproperly used the Respondent's two-way radio, and(5) had "possession of an alcoholic beverage on companyproperty."488 STAMFORD WATER CO.Kelly testified that it was at this April I meeting thathe had heard for the first time that McInerney offeredreasons other than the beer can incident of March 18 forhis discharge. There is no probative evidence that he wastold earlier that the Respondent based his discharge onany other specific grounds, other than the beer can inci-dent.4. The Respondent's reasonTestimony bearing on the five grounds cited by Mcln-erney is set out below under subheadings a through e.a. InsubordinationRespecting McInerney's assertion that Kelly commit-ted repeated acts of insubordination and misconduct,McInerney referred to an incident that occurred on Feb-ruary 2, 1982. The Respondent's superintendent, Suttile,had observed Kelly sitting at a desk, rocking and barelyable to speak. Suttile asked Carlucci what was wrong.Carlucci said that Kelly told him he had taken Tylenoland was feeling ill. Suttile then walked over to Kelly andasked if he was having any problems. Kelly becameupset and accused Suttile of being on his back all thetime and of assigning him to outside work to "get" him.In making that statement, Kelly leaned toward Suttile ina hostile manner. Suttile testified he felt threatened but itis my observation that he had little to fear and Suttileknew this. In any event, Suttile told Kelly to go homeand Carlucci took Kelly by the arm and led him out thedoor.Suttile testified that he reported this incident then toMcInerney and recommended that Kelly be fired. Ac-cording to Suttile, Mclnerney told him then that he didnot want to have an unfair labor practice charge filed.and he directed Suttile to call Kelly and to tell him thathe could return to work when he was ready to "act as agentleman."McInerney testified that Suttile reported the incidentto him; Suttile informed him that Kelly had been sus-pended and suggested that Kelly should be fired. McIn-erney testified that he told Suttile to call Kelly and totell him that he could return to work if he would "bereasonable." Suttile then telephoned Kelly. Kelly apolo-gized for his earlier remarks. Kelly returned to work andwas paid in full for February 2.The General Counsel submitted uncontroverted testi-mony that, about a year previous to the February 1982incident between Kelly and Suttile, the Respondent'scurrent maintenance foreman had refused to complywith an order given by him by Suttile, that he had infact got "hot" at Suttile in refusing the order, that Suttilethen let him have his own way, and that no discipline re-sulted from that incident of insubordination.b. State of disorientationCraig Koester, the Respondent's manager of labor re-lations, testified that on October 2, 1981, he was with aclass of students on a tour of the Respondent's facilitiesbeing conducted by Kelly. Koester testified that Kellywas "extremely incoherent, somewhat in a stupor ...smelled of alcohol and acted accordingly." The GeneralCounsel sought to establish that Kelly was then undergo-ing extensive oral surgery which impaired his ability tospeak clearly.Koester testified that he related the above incident toMclnerney that same day, who then "indicated to [Koes-ter] that he would speak to Suttile about it." McInerneytestified that he told Suttile to give Kelly a verbal warn-ing. No evidence was submitted that Suttile gave Kellysuch a warning.On December 11, 1981, when several employees wereat the hearing being held in the related representationcase in order to contest unit positions then being ad-vanced by the Respondent, the Respondent's chief engi-neer, Glen Thornhill, visited the pumproom at the NorthStamford facility. Thornhill testified that he found Kellyin a state of disorientation on that day and that Kellyreeked of beer. Thornhill further testified that he latertold McInerney of Kelly's condition that day and thatMcInerney told him simply, "When the cat's away, themice will play." McInerney testified that he told Suttileto warn Kelly. There is no evidence that any such warn-ing issued. The General Counsel endeavored to showthat Kelly was not drinking on December 11, 1981, butthat he simply had trouble talking clearly because he wasthen undergoing extensive oral surgery.McInerney testified that, on March 19, 1982, he talkedto Koester and Thornhill about the October 2 and De-cember 11 incidents, and asked them to tell him again ofthose occurrences and to reduce them to memorandumform. The Charging Party placed in evidence a memo-randum signed by Koester and another by Thornhill set-ting out their respective accounts.Kelly, as noted earlier, conducted a tour of schoolchildren on the day before he was discharged. He alsotestified without contradiction that he regularly conduct-ed such tours in the period December 1981 until his dis-charge.I accept the testimony of Koester and Thornhill andfind that Kelly on October 2 and December 11, 1981,was "moderately intoxicated," to borrow Thornhill'scharacterization as set out in the written account of theDecember II incident.c. AbsenteeismThe Respondent's records show that Kelly was absenton 26 days in 1981, principally because he had extensiveoral surgery. The Respondent has had a practice ofgranting unlimited sick leave. No evidence was offeredto show that Kelly was ever warned against being absentor late.McInerney testified that, in discharging Kelly, he tookinto account Kelly's attendance record for 1981 and thathe has no recollection of Kelly's attendance record in1982.d. The abuse of the two-way radioIn January 1982, Kelly uttered a "quack, quack" soundover the two-way radio used by the Respondent. Suttilelater told him not to do that again and he has compliedwith that. At that time, various unidentified employees of489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had been making similar sounds on thattwo-way radio system.e. Possession of alcoholic beverages on companypropertyThe Respondent's president, McInerney, in his testimo-ny as recounted above, last cited as the reason forKelly's discharge the fact that he possessed a can of beerwhile on the Respondent's premises. As noted above,Kelly had gotten this can from the car of a coworker,Jack Dorsey; Dorsey's car was then on the Respondent'spremises. Mclnerney testified that the rule he relied ondid not apply to Dorsey in these circumstances as thebeer was inside Dorsey's car and thus not directly on theRespondent's premises.Various witnesses testified as to the existence of anyrule of the Respondent respecting the possession or useof alcoholic beverages by its employees. McInerney testi-fied that Kelly had violated the Respondent's "generalpolicy [that] there's no drinking on company premises"and that another part of the rule is that an employee"can't possess alcoholic beverages on [his] person whileperforming [his] job function." McInerney related furtherthat each violation is handled on a case-by-case basis andthat the procedure involves a verbal warning, then a sus-pension, and then discharge-presumably for three sepa-rate offenses.The overall testimony indicates that possession andconsumption of beer on the Respondent's premises is au-thorized at various times by supervisors and that employ-ees have consumed beer in the lunch area of the Re-spondent's premises on a routine basis without incident.McInerney himself, as stated above, testified that he wasadvised by his manager of labor relations in October1981 and by his executive vice president in November1981 that Kelly reeked of beer while at work but he didnot invoke the "rule" then.As best as I can determine from the overall evidence,the employees knew from general conversations amongthemselves that they should not drink while on the job.The existence of such a "rule" appears to be based in theemployees' awareness that, about 10 years ago, an em-ployee had been suspended for several days for drinkingon the job. Mclnerney's testimony indicates that the Re-spondent has no rigid rule and that "common sense" isthe controlling consideration.f. Discharges of other employeesThe Respondent offered testimony as to its having dis-charged employees in support of its contention thatKelly's discharge was consistent with established proce-dures. Thus, its president named two employees who hadbeen discharged for "alcoholic problems." One of those,however, simply disappeared; the other was terminated 5years ago for "repeated problems." I would have toassume that the repetition was excessive as a current em-ployee, Jack Dorsey, was twice suspended for drinkingon the job. McInerney testified that Dorsey was not dis-charged as he is a longtime employee whereas Kelly hadworked for the Respondent only since 1977.Mclnerney cited other witnesses of employees' havingbeen discharged. One of them was fired when he wascaught stealing; another was let go because he was eitherunwilling or unable to do an assigned job; a third hadbeen an office employee who apparently was very diffi-cult to deal with.G. Analysis1. Alleged interrogation and creating impression ofsurveillanceThe General Counsel contends that the Respondentunlawfully interrogated employees and unlawfully cre-ated the impression that their union activities were keptunder surveillance. I have found that, on December 2,1982, the Respondent's president, Mclnerney, in his talkto the unit employees, stated that he did not know toomuch about the Union but that Kelly did. Kelly respond-ed that that was a long time ago. It is apparent, fromKelly's own comment, that he understood then thatMclnerney had been referring to the fact that, back in1974, Kelly had been a union member when employedby another water utility. In that context, I find that theevidence is insufficient to establish that the Respondent,on December 2, unlawfully interrogated employees orcreated the impression of surveillance.42. Alleged assignment of more onerous dutiesRespecting the alleged unlawful assignment of moreonerous duties to Kelly in the winter of December 1981and early 1982, because of his union activities, I note thatthe work records then maintained by Kelly and Carluccitend to corroborate the Respondent's contention thatKelly was not given more onerous duties. On that basis,I have rejected the conclusionary testimony of Kelly andCarlucci and thus find that the evidence fails to establishthat Kelly was assigned more onerous work to discour-age membership in the Union.3. Alleged discriminatory dischargeThe Respondent asserts that Kelly's union activitieswere minimal and that it had no knowledge thereof atthe time of his discharge. The uncontroverted evidenceis that Kelly was, next to Carlucci, the employee mostactive for the Union. The Respondent's president identi-fied Kelly on December 2, 1981, as the employee theothers should look to for more information about theUnion and, more importantly, shortly after that meeting,Carlucci (who surfaced shortly thereafter as the Union'switness in the representation case and is the president ofits local) told McInerney and Suttile in essence thatKelly and he were the employees responsible for bring-ing in the Union. I note too Suttile's admission that heknew in the fall of 1981 that Kelly was a supporter ofthe Union, notwithstanding his other testimony suggest-ing that he had no knowledge of Kelly's views as to theUnion until after Kelly's discharge. I thus find that Kellywas an active union supporter and that the Respondentwas aware of that fact when it discharged him.4 American Feather Products, 248 NLRB 1102, 1111 (1980)490 STAMFORD WATER CO.The essential issue for me to decide is whether theGeneral Counsel has established by a preponderance ofthe evidence that the Respondent, in discharging Kelly,was motivated by a desire to discourage him and otheremployees from supporting the Union. There is no evi-dence of independent union animus.5The timing of hisdischarge does not permit a ready inference to be drawnof unlawful motivation as, if the Respondent sought todissuade employees by illegal means from supporting theUnion, it seemingly would have done so before theyelected the Union as their bargaining representative.That consideration does not foreclose the inquiry as Imust consider whether the Respondent's discharge ofKelly was retaliatory for the employees' having selectedthe Union or was based on its desire to be rid of a bor-derline employee before it entered into contract discus-sions with the Union, i.e., whether, "but for" the Union,Kelly would still be in its employ.The General Counsel and the Union contend that theRespondent seized on the beer can incident of March 18as a pretext to conceal its unlawful motive in dischargingKelly." That argument is premised on a finding that theGeneral Counsel has offered persuasive evidence thatKelly's discharge was predicated on an unlawful motive,in whole or in part. The evidence on that part is to someextent equivocal. While Kelly was active for the Unionand the Respondent had knowledge of that fact, as foundabove, there is no direct probative evidence of unionanimus on the Respondent's part and the timing ofKelly's discharge is, from General Counsel's viewpoint,equivocal. The difficult aspect of this case arises fromthe evidence bearing on the Respondent's reasons for dis-charging Kelly. I have some real doubt as to the validityof the reasons proffered by the Respondent. It citesKelly's attendance record as a factor but then relies onlyon its records for 1981 and, in that year, his absenceswere traceable primarily to the serious oral surgery per-formed on him then. The Respondent cites two incidentsin late 1981 where Kelly apparently had been drinking.He was not warned then or even told that Respondentwas concerned. In fact, the Respondent's presidentpassed one of those incidents off with a joking remark,and, as to the other, he testified that he told the Re-spondent's supply superintendent to issue a warning butthat was never done. The Respondent cites, as a furtherbasis for Kelly's discharge, an incident where Kelly ut-tered a "quack-quack" sound over a two-way radio. Theinconsequential nature of that matter is evident from thefact that he was simply told to stop doing that and he5 Considerable testimony was offered at the hearing by the GeneralCounsel and the Union in an effort to establish that the Respondentadopted and imposed new rules which were aimed at penalizing the em-ployees for having supported the Union. The Respondent offered expla-nations and evidence in support of its contention that it did not engage inany retaliatory conduct. I note that there is no contention that the Re-spondent, by the alleged new rules, in any way independently violatedthe Act. In my judgment, the disputes on these collateral points raisedrelated credibility issues which, if resolved favorably to the GeneralCounsel, would still permit only inferences to be drawn. The profferedevidence does not permit a clear determination. To pursue the inquiryinto those collateral matters further would serve no useful purpose.6 See Limestone Apparel Corp., 255 NLRB 722 (1981).complied. The March 18 beer can incident itself did notresult in the imposition of discipline pursuant to an estab-lished progressive system of discipline, despite the vaineffort of the Respondent to show that it was. The Re-spondent sought to demonstrate that Kelly was accordeduniform discipline as had been given other employeesdischarged previously for cause. The Respondent failedin that regard. That is not to say that Kelly was treatedin a clearly disparate manner; rather, I could not findany defined disciplinary practice that Respondent fol-lowed. Lastly, I note that Suttile's denials of any knowl-edge of the fact that Kelly was a union adherent, when Ifind that he was aware of Kelly's views as to the Union,is also a factor to be considered.On the other hand, I am not persuaded that the Gener-al Counsel has shown that all the reasons proffered bythe Respondent are insubstantial and pretextual. Thus,Kelly did on February 2 make an unsupported accusa-tion against Suttile and Carlucci had to intervene to leadhim away. A month later, Kelly again upset Suttile. Sut-tile was obviously annoyed by the seemingly casualexcuse Kelly submitted then for not reporting to work-a reason which led Suttile to tell Carlucci that Kelly wastaking advantage of him.The totality of the credible evidence supports an infer-ence that Suttile seized on Kelly's possessing a can ofbeer on March 18 as the "last straw" in view of the Feb-ruary 2 confrontation between Kelly and Suttile andKelly's taking an excused absence in early March, to Sut-tile's obvious annoyance. I am not persuaded that astronger inference of unlawful motivation can be drawnfrom the overall factual background. At most, I amhighly suspicious of the Respondent's motives but suspi-cions alone are not a substitute for persuasive evidence.7In sum, I find that the General Counsel has not shownthat the reasons offered by the Respondent were so pa-tently without merit as to permit me to draw a ready in-ference that its discharge of Kelly was motivated by un-lawful considerations. Even were it found that this evi-dence warranted a shifting of the burden to the Respond-ent to proffer evidence that its discharge of Kelly wasnot attributable to his union activities, that burden wouldhave been a relatively slight one and I would find thatthe Respondent met it.Thus, I find that the General Counsel has not persuad-ed me by a preponderance of the credible evidence thatKelly was discharged to discourage his union activitiesor that the Respondent's discharge of Kelly unlawfullyimpinged on the rights of employees under Section 7 ofthe Act.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization as defined in Sec-tion 2(5) of the Act.7 Ohio Concrete Products, 244 NLRB 1161, 1163-64 (1979).491 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The Respondent did not violate Section 8(a)(l) and(3) of the Act in its treatment of John Kelly and did notengage in unlawful interrogation of its employees orcreate among them the impression that their activities forthe Union were being kept under surveillance and, thus,Respondent did not violate Section 8(aX1) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommendedORDERsThe complaint is dismissed in its entirety.* If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.492